USCA4 Appeal: 21-2282      Doc: 31         Filed: 07/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2282


        SAIKU BAH,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: May 18, 2022                                           Decided: July 29, 2022


        Before GREGORY, Chief Judge, and THACKER and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Saiku Bah, Petitioner Pro Se. Tracie Nicole Jones, Marie Vanderbilt Robinson, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2282      Doc: 31          Filed: 07/29/2022     Pg: 2 of 2




        PER CURIAM:

               Saiku Bah, a native and citizen of Sierra Leone, petitions for review of an order of

        the Board of Immigration Appeals (Board) denying his motion to reopen and reconsider.

        We will not review the Board’s finding that Bah’s motion was untimely and none of the

        exceptions applied to excuse the untimeliness because Bah did not challenge these findings

        in his informal brief. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). We further conclude that

        Bah was properly found removable due to his aggravated felony convictions, 8 U.S.C.

        § 1101(a)(43)(G), and his convictions for crimes involving moral turpitude not arising out

        of a single scheme of criminal conduct, 8 U.S.C. § 1227(a)(2)(A)(ii). Thus, this court lacks

        jurisdiction to review the Board’s order in the absence of a question of law or constitutional

        claim. 8 U.S.C. § 1252(a)(2)(C), (D).

               Accordingly, we dismiss the petition for review. We deny Bah’s motion for stay,

        petition for en banc hearing and his motion to reconsider the order denying his motion for

        bail or release pending the petition for review. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        DISMISSED




                                                      2